Case 3:18-cr-00070 Document 662 Filed 06/03/19 Page 1 of 3 PagelD #: 3000

United States District Court
for the
Southern District of West Virginia

Request for Modifying the Conditions or Term of Supervision
with Consent of the Offender
(Probation Form 49, Waiver of Hearing is Attached)
Name of Offender: | Charles Edward Graves, Jr. Case Number: 3:18CRO00070-11
Name of Sentencing Judicial Officer: Honorable Robert C. Chambers, United States District Judge
Date of Original Sentence: November 26, 2018
Original Offense: 21 U.S.C. § 846: Conspiracy to distribute a quantity of heroin

Original Sentence: 18 months of imprisonment, followed by 36 months of supervised release.

Type of Supervision: Supervised Release Anticipated release date: August 6, 2019

 

PETITIONING THE COURT
[X] To modify the conditions of supervision as follows:

The offender, Charles Edward Graves, Jr., must not use or possess alcohol or alcoholic beverages,

as a condition of supervised release.

CAUSE

Mr. Graves is currently incarcerated at the Federal Correctional Institution in Safford, Arizona, and he
has an anticipated release date of August 6, 2019. A release plan to the District of Arizona was
previously investigated and appeared to be appropriate but was denied due to Mr. Graves not having a
special condition requiring that he abstain from the use of alcohol. Mr. Graves’ presentence report
reflects he was consuming alcohol on a daily basis, to the point of intoxication, for several years prior
to his arrest on the instant offense. Therefore, the United States Probation Office for the District of
Arizona has requested this condition be added in order for Mr. Graves’ release plan to be accepted within
their district.

Mr. Graves, through counsel, has agreed not to use or possess alcohol or alcoholic beverages, as a
condition of supervised release. This officer believes such a modification will give Mr. Graves an added
level of accountability and provide a consequence for any future noncompliance.

The probation officer respectfully recommends that Mr. Graves’ conditions of supervised release be
modified to include he refrain from the possession and use of alcohol.
Case 3:18-cr-00070 Document 662 Filed 06/03/19 Page 2 of 3 PagelD #: 3001

RE: Charles Edward Graves, Jr. Request for Modifying the Conditions or Term
Docket No. 3:18CR00070-11 of Supervision with Consent of the Offender
Respectfully submitted,

of at. 2

Justin L. Gibson
United States Probation Officer
April 29, 2019

 

THE COURT ORDERS:
The modification of conditions as noted above
No action
The issuance of a summons
A hearing be scheduled in this matter
Other

aE

The Honorable Robert C. Chambers
Senior United States District Judge

G 2/19
i /

Date
Case 3:18-cr-00070 Document 662 Filed 06/03/19 Page 3 of 3 PagelD #: 3002

Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLES EDWARD GRAVES, JR., DOCKET NO. 3:18CR00070-11

I, CHARLES EDWARD GRAVES, JR., have been advised and understand that I am entitled by law to
a hearing and assistance of counsel before any unfavorable change may be made in my conditions of
probation or supervised release or before my term of supervision is extended. By “assistance of counsel,”
T understand that I have the right to be represented at the hearing by counsel of my own choosing if I am
able to retain counsel. I also understand that I have the right to request the Court to appoint counsel to
represent me at such a hearing at no cost to myself if ] am not able to retain counsel of my own choosing.
I further understand that I may waive my right to a hearing after conferring with counsel or by making
such waiver before a United States Magistrate Judge.

CGI acknowledge that I have conferred with counsel prior to executing this waiver and I hereby
willingly, knowingly, and voluntarily waive my statutory right to a hearing and agree to the following
modification(s)|of my conditions of probation or supervised release, or to the proposed extension of my
term of supervision:

The offender, Charles Edward Graves, Jr., must not use or possess alcohol or alcoholic beverages,
as a condition of supervised release,

Choy a 04 [29/20/9

Probationer or Supervises Releasee Date

I et, NE conferred with the defendant prior to the defendant executing this document.

ko 8, 14-5

Counsel Date
